Citation Nr: 0920845	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-11 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to 
August 1990 and from November 1990 to November 1995.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision that granted 
service connection for right ear hearing loss and assigned 
noncompensable ratings for right ear hearing loss and for 
previously service-connected left ear hearing loss. 

The veteran testified before the Board sitting at the RO in 
February 2006.  A transcript of the hearing is associated 
with the claims file. 

In February 2007, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

In November 2004, a VA audiologist performed audiometric 
testing.   The examiner noted that the Veteran's history 
suggested a medical pathology for his hearing loss and 
recommended a consultation with an otoneurologist.  In 
correspondence in January 2005, the Veteran stated that he 
had been examined by Dr. D.M., a VA physician, in December 
2004.  The claims file contains a VA examination report for 
December 27, 2004 that contains only the notation that the 
"audio" results would be mailed to the RO.  It is not clear 
whether the report refers to a new examination by Dr D.M. or 
another examiner or simply forwards the results of the 
earlier November audiometric examination.    

In a February 2006 Board hearing, the Veteran stated that he 
underwent a private examination some time in 2004 and again 
in June or July 2005, the latter ordered by VA.  In a 
February 2007 remand, the Board requested that the RO obtain 
from the Veteran the identity and date of the private 
examination and obtain all VA treatment records from 2005 to 
the present to include any examinations in June or July 2005 
ordered by VA.  The Veteran failed to provide the identity of 
the 2004 private examiner, and no VA-ordered examination 
results in June or July 2005 were requested or obtained.  
There are no VA records in the claims file from April 2005 to 
November 2005 with the exception of some laboratory test 
results in September 2005 not relevant to this claim.  A 
remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998). 

The Board concludes that additional requests for an 
examination report from Dr. D.M. on December 27, 2004 and for 
all records of VA treatment between April 2005 and November 
2005 including any VA-ordered hearing examination in June to 
July 2005 are necessary to satisfy the duty to assist and to 
decide the claim.   

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that an adequate VA 
audiological examination must include a full description by 
the examiner of the functional effects caused by a hearing 
disability in addition to the objective test results.  The 
most recent comprehensive examination of record in November 
2004 did not contain clinical comments that fully described 
the Veteran's functional hearing capability.   Moreover, the 
Veteran subsequently received periodic VA outpatient checks 
and adjustments of his bilateral hearing aids but without 
audiometric measurements.  The most recent audiometric test 
results are now over four and one-half years old.  An 
additional examination is necessary to provide adequate and 
current medical evaluations sufficient to decide the claim.  
38 C.F.R. § 3.159 (2008).  

The Veterans Law Judge who presided at the hearing in 
February 2006 is no longer on the Board.  The law requires 
that the Veterans Law Judge who presides at a hearing for 
issues on appeal must participate in any decision on those 
issues.  38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).  The veteran requested a new hearing before 
the Board sitting at the Regional Office.  In March 2009, the 
RO scheduled the Veteran for a hearing in April 2009.  
However, the notice was addressed without his apartment 
number and was returned by the Postal Service as 
undeliverable.  Other correspondence addressed three weeks 
earlier but with the apartment number was not returned.  The 
Veteran has not submitted notice of a change of address.  The 
Board concludes that the Veteran was not properly informed of 
the time and place of the hearing and that a new scheduled 
hearing before the Board sitting at the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the report or clinical 
comments from a VA examination by Dr. D. 
M. dated in December 2004 as identified 
by the Veteran in his handwritten 
correspondence of January 19, 2005.  
Associate any records received with the 
claims file. 

2.  Request all records of VA treatment 
from April 2005 to December 2005 to 
include a VA-ordered private hearing 
examination in June or July 2005, and all 
records since February 12, 2008.  
Associate any records received with the 
claims file. 

3.  Then, schedule the Veteran for a VA 
audiometric examination.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity and a 
description of any functional impairment 
imposed by his disability.   

4.  Then, after performing any additional 
development deemed necessary, 
readjudicate the claim for an increased 
rating for bilateral hearing loss.  If 
the decision remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  

5.  Then, schedule the Veteran for a 
hearing before the Board sitting at the 
RO.  Upon completion of the hearing, or 
if the Veteran withdraws his request for 
a hearing or fails to appear as 
scheduled, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


